Supreme Court of Florida
                                   ____________

                                  No. SC18-2109
                                  ____________

                              LARRY R. WETZEL,
                                  Petitioner,

                                         vs.

                    THE TRAVELERS COMPANIES, INC.,
                              Respondent.

                                    April 4, 2019

PER CURIAM.

      This case is before the Court on the petition of Larry R. Wetzel for a writ of

mandamus. We have jurisdiction. See art. V, § 3(b)(8), Fla. Const. By order

dated January 24, 2019, we denied Wetzel’s petition pursuant to Huffman v. State,

813 So. 2d 10, 11 (Fla. 2000). See Wetzel v. Travelers Companies, Inc., No.

SC18-2109, 2019 WL 757936 (Fla. Jan. 24, 2019). Concurrent with the denial of

the petition, we expressly retained jurisdiction to pursue possible sanctions against

Wetzel. Id.; see Fla. R. App. P. 9.410(a) (Sanctions; Court’s Motion).

      Wetzel was the defendant in two civil actions for fraud, injunctive relief, and

damages brought by The Travelers Companies, Inc., in the First Judicial Circuit
(Santa Rosa County case number 572013CA000693CAAXMX and Escambia

County case number 172013CA001457XXXXXX). Motions for summary

judgment against Wetzel were granted in each case. See Travelers Companies Inc.

v. Wetzel, No. 572013CA000693CAAXMX (Fla. 1st Cir. Ct. Dec. 15, 2014);

Travelers Companies Inc. v. Wetzel, No. 172013CA001457XXXXXX (Fla. 1st

Cir. Ct. Apr. 20, 2015).

      Wetzel began filing petitions with the Court in 2015. Since that time, he has

filed six petitions or notices seeking relief related to the above-noted civil cases.

See Wetzel v. Travelers Companies, Inc., No. SC18-2109, 2019 WL 757936 (Fla.

Jan. 24, 2019). All six cases have been either denied, dismissed, or transferred. In

each case, Wetzel has filed a litany of indecipherable and misleading documents

with this Court. This case was no exception. Wetzel filed more than one hundred

pleadings that were rambling, repetitive, and irrelevant. Based on Wetzel’s filing

history in this Court, we issued an order directing him to show cause why he

should not be prohibited from filing any further pro se documents in this Court

related to circuit court cases number 572013CA000693CAAXMX and number

172013CA001457XXXXXX.

      Wetzel filed a response to the order to show cause in which he asserts that

the order is null and void because the Court lacks subject matter jurisdiction over

his cases and has acted in a manner that is inconsistent with due process of law.


                                          -2-
Upon due consideration of Wetzel’s response, we conclude that Wetzel has failed

to show cause why sanctions should not be imposed. Based on his persistent

history of filing pro se petitions that were frivolous, meritless, or otherwise

inappropriate for this Court’s review, Wetzel has abused the judicial process and

burdened this Court’s limited judicial resources.

      Accordingly, the Clerk of this Court is hereby instructed to reject any future

pleadings, petitions, motions, documents, or other filings submitted by Larry R.

Wetzel that are related to cases number 572013CA000693CAAXMX and number

172013CA001457XXXXXX, unless such filings are signed by a member in good

standing of The Florida Bar. Counsel may file on Wetzel’s behalf if counsel

detemines that the proceeding may have merit and can be brought in good faith.

      No motion for rehearing or clarification will be entertained by the Court.

      It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, LAGOA, LUCK, and
MUÑIZ, JJ., concur.

Original Proceeding – Mandamus

Larry R. Wetzel, pro se, Navarre, Florida,

      for Petitioner

No appearance for Respondent




                                         -3-